UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Science and Technology Fund (formerly DWS Science and Technology Fund and DWS Technology Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 44 Tax Information 45 Advisory Agreement Board Considerations and Fee Evaluation 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 13 for more complete performance information. Deutsche Science and Technology Fund returned 15.13% during the 12-month interval ended October 31, 2014, but it underperformed the 20.84% return of the benchmark, the S&P® North American Technology Sector Index. Investment Strategy Under normal circumstances, the fund invests in the common stocks of science and technology companies. Science and technology companies are (i) companies whose products, processes, or services, in the opinion of portfolio management, are benefitting, or are expected to benefit, from the use or commercial application of scientific or technological developments or discoveries; or (ii) companies that, in the opinion of portfolio management, utilize technology and/or science to significantly enhance their business opportunities. Such companies may include companies that, in the opinion of portfolio management, derive a competitive advantage by the application of scientific or technological developments or discoveries. The technology sector delivered a strong total return and outperformed the broader U.S. market by more than 3.5 percentage points, as gauged by the 17.27% return of the Standard & Poor's 500® (S&P 500) Index. At a time of slowing economic growth in Europe and Japan, global investors gravitated to the U.S. market. As is typically the case, these investment flows sought the largest, most liquid stocks, which acted as a steady source of demand for large-cap techs. Further, the U.S. technology sector delivered top-line revenue growth that was superior to the market as a whole — a feature investors found attractive at a time of slowing economic growth worldwide. Tech stocks’ strong showing marked a turnaround from their underperformance in the 2013 calendar year, and it helped bring the sector’s five-year performance in line with the S&P 500 Index. The S&P North American Technology Sector Index registered an average annual return of 9.73% in the 10-year interval ended October 31, 2013, vs. 8.20% for the S&P 500. Fund Performance The fund, while delivering a strong absolute return, did not fully participate in the strength of the broader technology sector during the past year. The primary cause of the fund’s underperformance was its above-average allocation to high-growth, small-cap technology stocks, as well as our stock selection within this group. Small-cap stocks lagged large- and mid-cap stocks by a wide margin during the past 12 months, a gap that was especially pronounced within the technology sector. Among the largest detractors in this area were Silver Spring Networks, Inc.,* Gigamon, Inc.* and Textura, Corp.* We have since sold out of many of the fund’s higher-risk small-cap positions, which we think makes sense given our expectation for a choppier market environment in the months ahead. However, we have retained a modest allocation to our "best ideas" within the small-cap space in order to maintain balance in the portfolio. * Not held in the portfolio as of October 31, 2014. Unfortunately, the adverse impact of these small-cap holdings outweighed several positive aspects of the fund’s positioning. For instance, the fund’s holdings in the semiconductor space outperformed the benchmark, thanks in part to our investments in companies such as NXP Semiconductor NV, Avago Technologies Ltd. and Lam Research Corp. We also generated strong performance through our positions in companies that offer enterprise security solutions, an area that has gained more attention following the data breaches at Target, Home Depot U.S.A., Inc., and other retailers. Among our winning positions in this theme were Palo Alto Networks, Inc., Proofpoint, Inc. and FireEye, Inc.,* which we sold at an opportunistic price. Positions in Apple, Inc. and Facebook, Inc., as well as an underweight in International Business Machines Corp.,* were additional positives for the fund’s 12-month results. * Not held in the portfolio as of October 31, 2014. Three stocks that benefited from stronger-than-expected personal computer (PC) sales — Intel Corp., Microsoft Corp. and Hewlett-Packard Co. — also performed well for the fund. The PC industry was negatively impacted in 2013 by the intense competition from tablets, but PC sales improved in 2014 due to a strong corporate Windows 7 upgrade cycle. These stocks were also supported by their relatively inexpensive valuations, above-average dividends and solid fundamentals. "We are seeking to take advantage of opportunities in companies whose use of technological innovation helps them stand apart within their industries." Outlook and Positioning On June 2, 2014, the fund changed its name from DWS Technology Fund to DWS Science and Technology Fund. This name reflects the fund’s new, broader investment mandate. Rather than being confined only to stocks that fit the traditional definition of technology, we have expanded the fund's reach to incorporate companies that use science to develop their products and services. These include not just companies operating in the tech sector, but also health care, industrial, energy and materials companies that are developing innovative solutions. In health care, for instance, the biotechnology industry is home to a number of fast-growing companies that we believe represent compelling longer-term opportunities. The fund closed the period with a 7.3% allocation to the health care sector, and we are on the lookout to add to this allocation if market volatility provides the opportunity in the months ahead. We are also seeking to take advantage of opportunities in companies in sectors such as industrials, materials and energy, whose use of technological innovation helps them stand apart from their industry peers. Overall, we believe this shift in our approach not only provides us with a larger opportunity set of science-oriented companies, but it also adds an element of diversification to the fund. Naturally, technology stocks remain the fund’s primary emphasis. Within this sector, we continue to look for companies that are positioned to benefit from powerful, longer-term themes that are changing the face of the industry. For example, we believe the shift from third-generation (3G) to 4G telephony, together with the evolution of increasingly sophisticated smartphones, is requiring mobile phones to perform more complex functions. In turn, this shift is driving demand for high-performing, highly integrated chips, which should lead to robust sales for companies that are positioned to capitalize on this trend. Mobile payments also represent a potential growth area, as we expect all mobile phones and most retailers to be set up for this technology in time. Other notable themes include cloud computing applications and Chinese Internet/e-commerce. At the same time, we seek to balance the portfolio with companies with steady revenue streams, limited competition and high barriers to entry. Ten Largest Equity Holdings at October 31, 2014 (35.8% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 7.6% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 6.5% 3. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 3.7% 4. Facebook, Inc. Operates a social networking Web site 3.3% 5. Oracle Corp. Supplier of software for enterprise information management 3.1% 6. Visa, Inc. Operates a retail electronic payments network and manages global financial services 2.5% 7. Intel Corp. Designer, manufacturer and seller of computer components and related products 2.5% 8. QUALCOMM, Inc. Developer and manufacturer of communication systems 2.3% 9. Hewlett-Packard Co. Provider of imaging and printing systems and information technology services 2.3% 10. Amazon.com, Inc. An online retailer of numerous products and services 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 55 for contact information. From a geographic standpoint, we continued to tilt the portfolio toward the U.S. market. We believe the weak growth in the overseas economies, in combination with the stronger economic conditions in the United States, will continue to attract capital toward U.S. equities. We believe technology and biotech stocks, which offer the combination of good growth and reasonable valuations, stand to benefit from this trend. However, we remain on the lookout for attractive foreign companies to add to the portfolio. We also see a shift toward an environment of higher market volatility and more challenging macroeconomic news flow, which prompted us to place a greater emphasis on risk management late in the period. We believe this approach may prove beneficial to the fund if the financial markets indeed become more volatile in the months ahead. Portfolio Management Team Clark Chang, Director Lead Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2007 after seven years of experience as senior analyst for technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. — Global Equity analyst for Technology Fund: New York. — BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Nicholas Daft, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Portfolio Manager for US Large Cap Equity: New York. — Joined Deutsche Asset & Wealth Management in 2007 after two years of industry experience as an Analyst at Buckeye Capital and Wasserstein Perella. — BA in Asian Studies from Williams College; MBA in Finance from Columbia Business School. Jaimin Soni, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Portfolio Manager US Large Cap Equity: New York. — Joined Deutsche Asset & Wealth Management in 2013 after 13 years of industry experience, most recently as Equity Analyst for Bank of America Merrill Lynch. — BA, University of Illinois; MBA, University of Chicago. Nataly Yackanich, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Research Analyst for Global Small, US Small and US Mid Cap Equities: New York. — Joined Deutsche Asset & Wealth Management in 2005 after four years of industry experience as a Research Analyst at Credit Suisse Research US, LLC and as a Small Cap Analyst at Sidoti & Co., LLC. — BA in Economics from John Hopkins University; MSc in Economics from London School of Economics; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. The Standard & Poor’s 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 15.13% 14.28% 6.79% Adjusted for the Maximum Sales Charge (max 5.75% load) 8.51% 12.94% 6.16% S&P 500® Index† 17.27% 16.69% 8.20% S&P® North American Technology Sector Index†† 20.84% 16.59% 9.73% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 13.87% 12.99% 5.60% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 10.87% 12.87% 5.60% S&P 500® Index† 17.27% 16.69% 8.20% S&P® North American Technology Sector Index†† 20.84% 16.59% 9.73% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 14.21% 13.27% 5.84% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 14.21% 13.27% 5.84% S&P 500® Index† 17.27% 16.69% 8.20% S&P® North American Technology Sector Index†† 20.84% 16.59% 9.73% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges 15.36% 14.41% 6.24% S&P 500® Index† 17.27% 16.69% 7.54% S&P® North American Technology Sector Index†† 20.84% 16.59% 8.94% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 15.46% 14.66% 7.21% S&P 500® Index† 17.27% 16.69% 8.20% S&P® North American Technology Sector Index†† 20.84% 16.59% 9.73% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2014 are 1.01%, 2.17%, 1.91%, 0.94% and 0.71% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for each index is for the time period of December 31, 2004 through October 31, 2014, which is based on the performance period of the life of Class S. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Investment Portfolio as of October 31, 2014 Shares Value ($) Common Stocks 97.7% Consumer Discretionary 3.2% Internet & Catalog Retail Amazon.com, Inc.* The Priceline Group, Inc.* Financials 1.1% Real Estate Investment Trusts American Tower Corp. (REIT) Health Care 6.5% Biotechnology 2.2% Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Medivation, Inc.* Health Care Equipment & Supplies 1.1% Thoratec Corp.* Zeltiq Aesthetics, Inc.* (a) Health Care Providers & Services 2.0% Centene Corp.* HCA Holdings, Inc.* Health Care Technology 1.2% Cerner Corp.* Industrials 1.5% Construction & Engineering 0.7% Primoris Services Corp. Electrical Equipment 0.5% Acuity Brands, Inc. Machinery 0.3% Altra Industrial Motion Corp. Information Technology 82.8% Communications Equipment 4.5% Aruba Networks, Inc.* Palo Alto Networks, Inc.* (a) QUALCOMM, Inc. Electronic Equipment, Instruments & Components 1.2% Cognex Corp.* TE Connectivity Ltd. Internet Software & Services 17.2% Akamai Technologies, Inc.* Alibaba Group Holding Ltd. (ADR)* Baidu, Inc. (ADR)* Cornerstone OnDemand, Inc.* (a) eBay, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* IAC/InterActiveCorp. LinkedIn Corp. "A"* Saba Software, Inc.* Tencent Holdings Ltd. Yelp, Inc.* (a) IT Services 12.6% Accenture PLC "A" Alliance Data Systems Corp.* Automatic Data Processing, Inc. Cardtronics, Inc.* Cognizant Technology Solutions Corp. "A"* Fidelity National Information Services, Inc. MasterCard, Inc. "A" MAXIMUS, Inc. VeriFone Systems, Inc.* Virtusa Corp.* Visa, Inc. "A" Semiconductors & Semiconductor Equipment 14.0% Altera Corp. Avago Technologies Ltd. Broadcom Corp. "A" Cavium, Inc.* Intel Corp. Lam Research Corp. MA-COM Technology Solutions Holdings, Inc.* MaxLinear, Inc. "A"* Mellanox Technologies Ltd.* Micron Technology, Inc.* Monolithic Power Systems, Inc. NXP Semiconductor NV* Skyworks Solutions, Inc. Texas Instruments, Inc. Software 20.1% Adobe Systems, Inc.* Cadence Design Systems, Inc.* (a) Check Point Software Technologies Ltd.* (a) Imperva, Inc.* (a) Intuit, Inc. Microsoft Corp. Oracle Corp. Proofpoint, Inc.* (a) PTC, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* ServiceNow, Inc.* Tableau Software, Inc. "A"* Ultimate Software Group, Inc.* VMware, Inc. "A"* Workday, Inc. "A"* Technology Hardware, Storage & Peripherals 13.2% Apple, Inc. EMC Corp. Hewlett-Packard Co. SanDisk Corp. Seagate Technology PLC Western Digital Corp. Materials 1.2% Chemicals Ecolab, Inc. Telecommunication Services 1.4% Wireless Telecommunication Services SBA Communications Corp. "A"* Total Common Stocks (Cost $488,120,466) Other Investments 0.3% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Total Other Investments (Cost $14,244,236) Exchange-Traded Fund 0.8% iShares Nasdaq Biotechnology Index Fund (a) (Cost $4,424,375) Securities Lending Collateral 3.7% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $25,435,300) Cash Equivalents 1.9% Central Cash Management Fund, 0.07% (c) (Cost $12,897,081) % of Net Assets Value ($) Total Investment Portfolio (Cost $545,121,458)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $548,231,524. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $164,973,348. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $192,175,816 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $27,202,468. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $25,169,421, which is 3.7% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
